DETAILED ACTION
This Office Action is sent in response to Applicant's Response filed 05/20/2022 for 16555096. Claims 1, 6-8, 11-14, and 17-20 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 05/20/2022 has been entered.

Response to Arguments
Applicant's arguments with respect to claims 1, 12, and 19, have been considered but are not persuasive because the arguments do not apply to the newly cited Edwards and Wright references being used in the current rejection.
Dependent claims 6-8, 11, 13-14, 17-18, and 20 remain rejected at least based on their dependence from independent claims 1, 12, and 19.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 6-8, 11-14, and 17-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fernando et al. (US 20160005020 A1) in view of Uchimura et al. (US 20210192486 A1), Edwards (US 9105026 B1), and Wright (US 6085972 A1).

As to claim 1, Fernando discloses a method, comprising:
detecting a change in orientation of a display associated with a transaction terminal from a first orientation to a second orientation based on an event raised by an accelerometer [Figs. 7-8, para 0096, 0098-0099, determine position change (read: event) of POS display (read: transaction terminal) rain first position to second position, note accelerometer detects position change (see detection at para 0085-0086, 0105)] … [with] a motherboard that is mounted on a back of the display within a housing [Figs. 3-4, para 0076, 0085-0086, accelerometer and main system board (read: motherboard, note main system board contains a processor) may be located in close proximity to the touch screen display, where close proximity may be below the display in the housing, thus the housing is on a backside of the main system board]; and
dynamically changing the transaction terminal from a first mode of operation associated with a cashier-assisted transaction of a first customer that is completed by a cashier on the transaction terminal to a second mode of operation associated with a self-service transaction of a second customer that is completed by the second customer on the transaction terminal based on detection of the second orientation [para 0098-0100, change first system interface (read: first mode of operation) for clerk to enter information to complete transaction (read: cashier-assisted transaction) to second interface (read: second mode of operation) for customer to enter information to complete transaction (read: self-service transaction) based on detected display position change] based on processing … of an OS for the motherboard when the OS detects the event raised by the accelerometer [para 0072, operating system changes display based on detecting device orientation], wherein dynamically changing further includes suspending the first mode of operation when changing to the second mode of operation [Fig. 8, para 0100-0102, replace first user interface with second user interface, where first user interface is not displayed (read: suspend) until device returns to original position] and processing different programs from what was being processed with the first mode of operation [Fig. 8, para 0098, 0100, implement second user interface, where second user interface is configured for a customer and includes at least displaying advertising information that is not included in user interface configured for a merchant];
maintaining cable connections, bus connections, and power connections to the motherboard … between a base and the transaction terminal [Figs. 2B-3, para 0071-0072, 0076, 0082, wired communication port, USB ports interface, and power supply located along base are connected through mount to main system board and display];
wherein dynamically changing further includes … a front-facing peripheral camera integrated into the display of the transaction terminal during the first mode of operation [Fig. 2A, para 0063, 0089, device includes camera located in touchscreen display facing merchant while operating device in first position], … a cash drawer peripheral associated with the first mode of operation … [Fig. 2A, para 0062, 0065, device includes integrated cash drawer while merchant operating device in first position], and enabling the front-facing peripheral camera during the second mode of operation for the self-service transaction [Fig. 2A, para 0063, 0180, device includes camera facing customer while operating device in second position];
wherein dynamically changing further includes disabling or enabling other integrated peripherals of the transaction terminal based on … the transaction terminal … [para 0204, 0226-0227, device includes disabled peripheral devices and enabled peripheral devices].
However, Fernando does not specifically disclose disabling a front-facing peripheral camera integrated into the display of the transaction terminal during the first mode of operation, making a cash drawer peripheral associated with the first mode of operation inaccessible, and disabling or enabling other integrated peripherals of the transaction terminal based on whether the transaction terminal is in the first mode of operation or the second mode of operation.
Uchimura discloses:
disabling a front-facing peripheral camera integrated into the display of the transaction terminal during the first mode of operation [para 0025, 0027, 0034, camera operates only during a self-service register mode, thus one would recognize that the camera would not operate (read: disable) when the point-of-sale apparatus (read: transaction terminal) is switched to a manned register mode (read: first mode of operation), note camera is a peripheral device connected to POS apparatus and is oriented toward customer (read: front-facing)],
making a cash drawer peripheral associated with the first mode of operation inaccessible [para 0037, 0069, configure cash drawer so that salesclerk operates drawer in manned register mode (read: first mode of operation) and customer is unable to operate drawer (read: inaccessible) in self-service register mode, note cash drawer is a peripheral device connected to POS apparatus], and
disabling or enabling other integrated peripherals of the transaction terminal based on whether the transaction terminal is in the first mode of operation or the second mode of operation [para 0037, 0064-0065, control code scanner and RFID reader (read: other peripherals) connected to POS apparatus (read: transaction terminal) to read product information only by (read: enable) RFID scanner during self-service register mode, thus one would recognize that the code scanner would not be controlled (read: disable) during self-service register mode].
Fernando and Uchimura are analogous art to the claimed invention being from a similar field of endeavor of point-of-sale systems. Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the peripherals as disclosed by Fernando with disabling or enabling peripherals as disclosed by Uchimura with a reasonable expectation of success.
One of ordinary skill in the art would be motivated to modify Fernando as described above to smoothly perform a checkout process according to a status [Uchimura, para 0004-0005, 0010].
However, Fernando and Uchimura do not specifically disclose an accelerometer that is integrated into a motherboard and an Operating System (OS) hook of an OS.
Edwards discloses an accelerometer that is integrated into a motherboard [Fig. 5, cols. 10:12-23, 11:7-24, sensor controlled by sensor driver, where driver is implemented within single board chip] and an Operating System (OS) hook of an OS [cols. 9:63-10:33, sensor communicates with operating system call interface to trigger transition, note call interface communicating with drivers falls under the broadest reasonable interpretation of hook including programming altering operating system behavior by intercepting calls between components].
Fernando, Uchimura, and Edwards are analogous art to the claimed invention being from a similar field of endeavor of checkout devices. Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the hardware and software components as disclosed by Fernando and Uchimura with the integrated accelerometer and operating system hook as disclosed by Edwards with a reasonable expectation of success.
One of ordinary skill in the art would be motivated to modify Fernando and Uchimura as described above to reduce manual user input [Edwards, col. 3:36-54] and facilitate data access with proximate components.
However, Fernando, Uchimura, and Edwards do not specifically disclose maintaining cable connections, bus connections, and power connections to the motherboard hidden within a hollow mounting brace between a base and the transaction terminal.
Wright discloses maintaining cable connections, bus connections, and power connections to the motherboard hidden within a hollow mounting brace between a base and the transaction terminal [Figs. 3-4, cols. 7:22-53, 10:19-29, cables, bus connector, and power supply coupled to main controller board covered by shroud connecting stationary base to retail terminal, note shroud contains cables and prevents cables extending from housing and falls under the broadest reasonable interpretation of hollow mounting brace as consistent with Applicant's specification].
Fernando, Uchimura, Edwards, and Wright are analogous art to the claimed invention being from a similar field of endeavor of retail terminals. Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the mount as disclosed by Fernando, Uchimura, and Edwards with the shroud maintaining cables and connections as disclosed by Wright with a reasonable expectation of success.
One of ordinary skill in the art would be motivated to modify Fernando, Uchimura, and Edwards as described above to enhance cable management and prevent unintentional user contact or wire disconnection [Wright, cols. 7:29-53, 20:39-63].

As to claim 6, Fernando discloses the method of claim 1, wherein dynamically changing further includes changing first content displayed on the display with the first mode of operation to different content when changing to the second mode of operation [Fig. 8, para 0098-0100, change display of first interface to display of second interface, note second interface includes at least displaying advertising information that is not included in first interface].

As to claim 7, Fernando discloses the method of claim 6, wherein dynamically changing further includes changing a first interface presented for interaction on the display with the first mode of operation to a different interface when changing to the second mode of operation [para 0098, 0100, change display of first interface configured for clerk to display of second interface configured for customer].

As to claim 8, Fernando discloses the method of claim 7, wherein dynamically changing further includes changing first operations available from the first interface with the first mode of operation to different operations associated with the different interface when changing to the second mode of operation [para 0098, 0100, first interface includes merchant actions to enter product information and second interface includes customer actions to view advertising information that is not included in merchant interface].

As to claim 9, Fernando discloses the method of claim 1, wherein dynamically changing further includes … operator security settings for accessing resources of the transaction terminal … [para 0213, 0226-0227, device controls user peripheral access to device data functions, note the limitation "for accessing resources of the transaction terminal" is not being given patentable weight as the term "for" suggests or makes optional and does not require the step to be performed as the limitation is an intended result of the "operator security settings" as recited in the claim (see MPEP 2111.04)].
However, Fernando does not specifically disclose changing operator security settings for accessing resources of the transaction terminal when changing to the second mode of operation.
Uchimura discloses changing operator security settings for accessing resources of the transaction terminal when changing to the second mode of operation [para 0041, 0069, control user operation of cash drawer (read: operator security settings) during switch to self-service register mode].
Fernando and Uchimura are analogous art to the claimed invention being from a similar field of endeavor of point-of-sale systems. Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the operator security settings as disclosed by Fernando with the security settings according to a different mode of operation as disclosed by Uchimura with a reasonable expectation of success.
One of ordinary skill in the art would be motivated to modify Fernando as described above to smoothly perform a checkout process according to a status [Uchimura, para 0004-0005, 0010].

As to claim 12, Fernando discloses a method, comprising:
processing, on a transaction terminal [Figs. 2A-2B, 3, para 0057-0058, 0096, point of sale device], a first transaction based on interactions of a cashier that interacts with a touchscreen display of the transaction terminal to perform and to complete the first transaction on behalf of a first customer [Figs. 17-18, para 0155, merchant input on touch screen to defer transaction for customer, note the limitation "to perform and to complete the first transaction on behalf of a first customer" is not being given patentable weight as the term "to" suggests or makes optional and does not require the step to be performed as the limitation is an intended result of the "first transaction" as recited in the claim (see MPEP 2111.04)];
detecting, on the transaction terminal, an orientation of the touchscreen display flipped from a first orientation to a second orientation based on an event raised by an accelerometer [Figs. 17-18, para 0152-0154, detect flip from one device position to another device position (also Figs 7-8, para 0099-0100), note accelerometer detects position change (see detection at para 0085-0086, 0099, 0105)] … [with] a motherboard that is mounted on a back of the touchscreen display within a housing [Figs. 3-4, para 0076, 0085-0086, accelerometer and main system board (read: motherboard, note main system board contains a processor) may be located in close proximity to the touch screen display, where close proximity may be below the display in the housing, thus the housing is on a backside of the main system board];
suspending first programs on the transaction terminal associated with the interactions of the cashier [Fig. 8, para 0100-0102, replace first user interface with second user interface, where first user interface is not displayed (read: suspend) until device returns to original position];
configuring the transaction terminal to perform a second transaction that is capable of being self performed by a second customer through interaction by the second customer with the touchscreen display based on the second orientation [Fig. 17, para 0154, 0156-0157, transition device to purchasing state, note customer interacts with touchscreen displaying interface to input payment themselves during purchasing state] by processing … of an OS for the motherboard to perform the configuring when the OS detects the event raised by the accelerometer [para 0072, operating system changes display based on detecting device orientation];
maintaining cable connections, bus connections, and power connections to the motherboard … between a base and the transaction terminal [Figs. 2B-3, para 0071-0072, 0076, 0082, wired communication port, USB ports interface, and power supply located along base are connected through mount to main system board and display];
wherein configuring further includes: changing a cashier-assisted mode of operation for the transaction terminal that processed the first programs for the cashier to complete the first transaction on behalf of the first customer to a self-service or a kiosk mode of operation for the transaction terminal that processes second programs for the second customer to self complete the second transaction on the transaction terminal [para 0098-0100, change first system interface for clerk to enter information to complete transaction to second system interface for customer to enter information to complete transaction themselves (read: kiosk mode, note broadest reasonable interpretation of kiosk mode includes a customer-facing state)];
… a cash drawer peripheral associated with the cashier-assisted mode of operation … [Fig. 2A, para 0062, 0065, device includes integrated cash drawer while merchant operating device in first position]; and
activating a front-facing peripheral camera that is integrated into the touchscreen display for the self-service or the kiosk mode of operation for the transaction terminal [Fig. 2A, para 0063, 0180, access camera located in touchscreen display while customer is operating device], … wherein activating further includes … the transaction terminal based on whether the transaction terminal is in the self-service or kiosk mode of operation [para 0098-0100, change system interface to display merchant interface or customer interface]; and
processing, on the transaction terminal, the second transaction based on second interactions of the second customer by processing the second programs on the transaction terminal instead of the first programs [Fig. 17, para 0154, 0156-0157, implement purchase interface (read: second programs, where broadest reasonable interpretation of program includes any element of a software interface) processes customer purchase based on entered payment information];
wherein the first transaction is a different transaction from the second transaction [para 0098, 0100, first interface includes merchant actions to enter product information and second interface includes customer actions to view advertising information that is not included in merchant interface];
wherein the first transaction is a cashier-assisted transaction that completes the first transaction on behalf of the first customer [para 0098-0100, clerk operates user interface to enter information to complete transaction for customer];
wherein the second transaction is a self-service transaction that is completed by the second customer on the transaction terminal [para 0098-0100, customer operates user interface to enter information to complete transaction themselves].
However, Fernando does not specifically disclose making a cash drawer peripheral associated with the cashier-assisted mode of operation inaccessible, wherein the front-facing peripheral camera was deactivated during the cashier-assisted mode of operation, wherein activating further includes selectively activating or deactivating other peripherals of the transaction terminal based on whether the transaction terminal is in the self-service or kiosk mode of operation.
Uchimura discloses:
making a cash drawer peripheral associated with the cashier-assisted mode of operation inaccessible [para 0037, 0069, configure cash drawer so that salesclerk operates drawer in manned register mode (read: cashier-assisted mode of operation) and customer is unable to operate drawer (read: inaccessible) in self-service register mode, note cash drawer is a peripheral device],
wherein the front-facing peripheral camera was deactivated during the cashier-assisted mode of operation [para 0025, 0027, 0034, camera operates only during a self-service register mode, thus one would recognize that the camera would not operate (read: deactivated) when the point-of-sale apparatus is switched to a manned register mode, note camera is a peripheral device connected to POS apparatus and is oriented toward customer (read: front-facing)],
wherein activating further includes selectively activating or deactivating other peripherals of the transaction terminal based on whether the transaction terminal is in the self-service or kiosk mode of operation [para 0037, 0064-0065, control code scanner and RFID reader (read: other peripherals) connected to POS apparatus (read: transaction terminal) to read product information only by (read: activating) RFID scanner during self-service register mode, thus one would recognize that the code scanner would not be controlled (read: deactivating) during self-service register mode].
Fernando and Uchimura are analogous art to the claimed invention being from a similar field of endeavor of point-of-sale systems. Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the peripherals as disclosed by Fernando with disabling or enabling peripherals as disclosed by Uchimura with a reasonable expectation of success.
One of ordinary skill in the art would be motivated to modify Fernando as described above to smoothly perform a checkout process according to a status [Uchimura, para 0004-0005, 0010].
However, Fernando and Uchimura do not specifically disclose an accelerometer that is integrated into a motherboard and processing an Operating System (OS) hook of an OS.
Edwards discloses an accelerometer that is integrated into a motherboard [Fig. 5, cols. 10:12-23, 11:7-24, sensor controlled by sensor driver, where driver is implemented within single board chip] and processing an Operating System (OS) hook of an OS [cols. 9:63-10:33, sensor communicates with operating system call interface to trigger transition, note call interface communicating with drivers falls under the broadest reasonable interpretation of hook including programming altering operating system behavior by intercepting calls between components].
Fernando, Uchimura, and Edwards are analogous art to the claimed invention being from a similar field of endeavor of checkout devices. Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the hardware and software components as disclosed by Fernando and Uchimura with the integrated accelerometer and operating system hook as disclosed by Edwards with a reasonable expectation of success.
One of ordinary skill in the art would be motivated to modify Fernando and Uchimura as described above to reduce manual user input [Edwards, col. 3:36-54] and facilitate data access with proximate components.
However, Fernando, Uchimura, and Edwards do not specifically disclose maintaining cable connections, bus connections, and power connections to the motherboard hidden within a hollow mounting brace between a base and the transaction terminal.
Wright discloses maintaining cable connections, bus connections, and power connections to the motherboard hidden within a hollow mounting brace between a base and the transaction terminal [Figs. 3-4, cols. 7:22-53, 10:19-29, cables, bus connector, and power supply coupled to main controller board covered by shroud connecting stationary base to retail terminal, note shroud contains cables and prevents cables extending from housing and falls under the broadest reasonable interpretation of hollow mounting brace as consistent with Applicant's specification].
Fernando, Uchimura, Edwards, and Wright are analogous art to the claimed invention being from a similar field of endeavor of retail terminals. Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the mount as disclosed by Fernando, Uchimura, and Edwards with the shroud maintaining cables and connections as disclosed by Wright with a reasonable expectation of success.
One of ordinary skill in the art would be motivated to modify Fernando, Uchimura, and Edwards as described above to enhance cable management and prevent unintentional user contact or wire disconnection [Wright, cols. 7:29-53, 20:39-63].

As to claim 13, Fernando discloses the method of claim 12 further comprising:
detecting, on the transaction terminal, the orientation of the touchscreen display was flipped back to the first orientation [para 0101-0102, 0315, determine position change to first position, note operations may include steps from other operations (see incorporation of other embodiments at para 0315)]; and
configuring the transaction terminal to perform a third transaction that is capable of being performed by the cashier through interaction with the touchscreen display to perform the third transaction on behalf of a third customer [Fig. 8, para 0102, transition to first interface for merchant, note merchant interface includes scanning state for another customer (see scanning state at Fig. 18, para 0141, 0149)].

As to claim 14, Fernando discloses the method of claim 13, wherein configuring the transaction terminal to perform the third transaction further includes changing the self-service or the kiosk mode of operation for the transaction terminal to the cashier-assisted mode of operation for the transaction terminal based on the first orientation [Fig. 8, para 0102, transition from second interface configured for customer to first interface configured for clerk based on device orientation, note first interface includes functionality to scan input (see merchant interface at para 0098, 0141, 0151)].

As to claim 17, Fernando discloses the method of claim 12, wherein configuring further includes switching from a first interface associated with the touchscreen display for the cashier-assisted mode of operation to a second interface associated with the touchscreen display for the self-service or the kiosk mode of operation [Fig. 8, para 0098-0100, change display from first interface for merchant to second interface for customer, note customer screen may be a self-checkout mode (see self-checkout mode at para 0179)].

As to claim 18, Fernando discloses the method of claim 12, wherein configuring further includes changing … settings … that are accessible from the transaction terminal to the second customer during the second transaction from previous … settings … that were accessible from the transaction terminal to the cashier during the first transaction [para 0098-0100, change first system interface for clerk to enter information to complete transaction to second interface for customer to enter information to complete transaction].
However, Fernando does not specifically disclose changing resource security settings and active peripherals that are accessible from the transaction terminal to the second customer during the second transaction from previous resource security settings and previous active peripherals that were accessible from the transaction terminal to the cashier during the first transaction.
Uchimura discloses changing resource security settings and active peripherals that are accessible from the transaction terminal to the second customer during the second transaction from previous resource security settings and previous active peripherals that were accessible from the transaction terminal to the cashier during the first transaction [para 0037, 0062, 0064-0065, control operation of reading product information (read: resource security setting) by RFID reader (read: active peripheral) of POS apparatus (read: transaction terminal) by customer during product registration in self-service mode (read: second transaction) from operation of reading product information (read: previous resource security setting) by code scanner (read: previous active peripheral) by salesclerk (read: cashier) during product registration in manned register mode (read: first transaction)].
Fernando and Uchimura are analogous art to the claimed invention being from a similar field of endeavor of point-of-sale systems. Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the operator security settings as disclosed by Fernando with the security settings according to a different mode of operation as disclosed by Uchimura with a reasonable expectation of success.
One of ordinary skill in the art would be motivated to modify Fernando as described above to smoothly perform a checkout process according to a status [Uchimura, para 0004-0005, 0010].

As to claim 19, Fernando discloses a transaction terminal [Figs. 2A-2B, 3, para 0057-0058, point of sale device], comprising:
a touchscreen display [Figs. 2A-2B, para 0058, device includes touch screen display] having a motherboard with a processor and an accelerometer integrated into a housing on a backside of the motherboard [Figs. 3-4, para 0076, 0085-0086, main system board (read: motherboard, note main system board contains a processor) and accelerometer are located in close proximity to the touch screen display, where close proximity is below the display in the housing, thus the housing is on a backside of the main system board];
a mounting brace having a pivot lever attached to the backside of the touchscreen display [Fig. 3, para 0072, device housing connected to mount holding touchscreen display, note mount may pivot with hinge (see hinge at para 0154)];
a base attached to a bottom of the mounting brace [Fig. 3, para 0072, mount connected to base];
a non-transitory computer-readable storage medium having executable instructions [para 0081, 0307, 0310, memory stores instructions]; and the executable instruction when executed from the non-transitory computer-readable storage medium by the processor causes the processor to operations [para 0133, 0310, processor executes instructions] comprising:
receiving an event raised by the accelerometer when the touchscreen display was pivoted or flipped from a first orientation to a second orientation using the pivot lever [Fig. 8, para 0099, input interface determines display in first position pivot to second position (see second position at Fig. 7, para 0096-0097), note input interface includes accelerometer that detects position change (see detection at para 0085-0086, 0099, 0105)];
suspending first programs being processed on the transaction terminal responsive to the event [Fig. 8, para 0100-0102, replace first user interface with second user interface, where first user interface is not displayed (read: suspend) until device returns to original position], wherein the first programs associated with a cashier-assisted mode of operation for the transaction terminal during which a cashier performs and completes cashier-assisted transactions on behalf first customers [para 0098-0100, change first system interface for clerk to enter information to complete transaction for customer];
changing an interface accessible from the touchscreen display and transaction operations associated with the interface to a second interface and second transaction operations associated with the second interface [para 0098-0100, change first interface for clerk to enter transaction information to second interface for customer to enter transaction information] by processing … of an OS for the motherboard to change the interface to the second interface when the OS detects the event raised by the accelerometer [para 0072, operating system changes display based on detecting device orientation],
configuring the transaction terminal in a self-service or a kiosk mode of operation by activating second programs that allow second customers to perform and to complete self-service transactions on the transaction terminal [Fig. 17, para 0154, 0156-0157, transition device to purchasing state, note customer interacts with touchscreen displaying interface to input transaction payment themselves (read: kiosk mode, note broadest reasonable interpretation of kiosk mode includes a customer-facing state) during purchasing state], and
activating a front-facing peripheral camera integrated into the touchscreen display for the self-service or the kiosk mode of operation [Fig. 2A, para 0063, 0180, access camera located in touchscreen display while customer is operating device],
wherein the front-facing peripheral camera was … during the cashier-assisted mode of operation for the transaction terminal [Fig. 2A, para 0063, 0089, device includes camera while merchant is operating device],
… a cash drawer peripheral associated with the cashier-assisted mode of operation … [Fig. 2A, para 0062, 0065, device includes integrated cash drawer while merchant operating device in first position],
wherein changing further includes … the transaction terminal based on whether the transaction terminal is in the self-service or the kiosk mode of operation [para 0098-0100, change from interface for clerk transaction to interface for customer transaction]; and
processing the second programs on the transaction terminal associated with the second interface and the second operations [Fig. 8, para 0098, 0100, implement second user interface, where second user interface is configured for a customer].
However, Fernando does not specifically disclose wherein the front-facing peripheral camera was deactivated during the cashier-assisted mode of operation for the transaction terminal, making a cash drawer peripheral associated with the cashier-assisted mode of operation inaccessible, and wherein changing further includes selectively activating or deactivating other integrated peripherals of the transaction terminal based on whether the transaction terminal is in the self-service or the kiosk mode of operation.
Uchimura discloses:
wherein the front-facing peripheral camera was deactivated during the cashier-assisted mode of operation for the transaction terminal [para 0025, 0027, 0034, camera operates only during a self-service register mode, thus one would recognize that the camera would not operate (read: be disabled) when the point-of-sale apparatus (read: transaction terminal) is switched to a manned register mode (read: first mode of operation), note camera is a peripheral device connected to POS apparatus and is oriented toward customer (read: front-facing)],
making a cash drawer peripheral associated with the cashier-assisted mode of operation inaccessible [para 0037, 0069, configure cash drawer so that salesclerk operates drawer in manned register mode (read: first mode of operation) and customer is unable to operate drawer (read: inaccessible) in self-service register mode, note cash drawer is a peripheral device connected to POS apparatus],
wherein changing further includes selectively activating or deactivating other integrated peripherals of the transaction terminal based on whether the transaction terminal is in the self-service or the kiosk mode of operation [para 0037, 0064-0065, control code scanner and RFID reader (read: other peripherals) connected to POS apparatus (read: transaction terminal) to read product information only by (read: activating) RFID scanner during self-service register mode, thus one would recognize that the code scanner would not be controlled (read: deactivating) during self-service register mode].
Fernando and Uchimura are analogous art to the claimed invention being from a similar field of endeavor of point-of-sale systems. Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the peripherals as disclosed by Fernando with disabling or enabling peripherals as disclosed by Uchimura with a reasonable expectation of success.
One of ordinary skill in the art would be motivated to modify Fernando as described above to smoothly perform a checkout process according to a status [Uchimura, para 0004-0005, 0010].
However, Fernando and Uchimura do not specifically disclose wherein the accelerometer is integrated into the motherboard and processing an Operating System (OS) hook of an OS.
Edwards discloses wherein the accelerometer is integrated into the motherboard [Fig. 5, cols. 10:12-23, 11:7-24, sensor controlled by sensor driver, where driver is implemented within single board chip] and processing an Operating System (OS) hook of an OS [cols. 9:63-10:33, sensor communicates with operating system call interface to trigger transition, note call interface communicating with drivers falls under the broadest reasonable interpretation of hook including programming altering operating system behavior by intercepting calls between components].
Fernando, Uchimura, and Edwards are analogous art to the claimed invention being from a similar field of endeavor of checkout devices. Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the hardware and software components as disclosed by Fernando and Uchimura with the integrated accelerometer and operating system hook as disclosed by Edwards with a reasonable expectation of success.
One of ordinary skill in the art would be motivated to modify Fernando and Uchimura as described above to reduce manual user input [Edwards, col. 3:36-54] and facilitate data access with proximate components.
However, Fernando, Uchimura, and Edwards do not specifically disclose wherein the mounting brace is hollow and adapted to cover cables, bus connections, and power connections to the motherboard.
Wright discloses wherein the mounting brace is hollow and adapted to cover cables, bus connections, and power connections to the motherboard [Figs. 3-4, cols. 7:22-53, 10:19-29, cables, bus connector, and power supply coupled to main controller board covered by shroud connecting stationary base to retail terminal, note shroud contains cables and prevents cables extending from housing and falls under the broadest reasonable interpretation of hollow mounting brace as consistent with Applicant's specification].
Fernando, Uchimura, Edwards, and Wright are analogous art to the claimed invention being from a similar field of endeavor of retail terminals. Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the mount as disclosed by Fernando, Uchimura, and Edwards with the shroud maintaining cables and connections as disclosed by Wright with a reasonable expectation of success.
One of ordinary skill in the art would be motivated to modify Fernando, Uchimura, and Edwards as described above to enhance cable management and prevent unintentional user contact or wire disconnection [Wright, cols. 7:29-53, 20:39-63].

As to claim 20, Fernando discloses the transaction terminal of claim 19, wherein the base includes a docketing port [Fig. 3, para 0071, 0076, base includes ports] to connect: … peripheral devices [para 0226-0227, port connects peripherals], power [para 0226, port provides power], and network connections to the transaction terminal [para 0082, port connects device to wired network], wherein the docketing port is encased inside of the base [Figs. 2B, 3, para 0071, 0076, base includes port interfaces].
However, Fernando, Uchimura, and Edwards do not specifically disclose wherein the mounting brace includes an aperture to house wires running from the motherboard to the base, and wherein the base includes a docketing port to connect: the wires.
Wright discloses wherein the mounting brace includes an aperture to house wires running from the motherboard to the base [Figs. 3-4, cols. 7:22-53, 10:19-29, shroud element contains cables coupled to main controller board connected to base], and wherein the base includes a docketing port to connect: the wires [Fig. 4, cols. 6:66-7:53, base includes connectors connecting cables to terminal].
Fernando, Uchimura, Edwards, and Wright are analogous art to the claimed invention being from a similar field of endeavor of retail terminals. Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the mount as disclosed by Fernando, Uchimura, and Edwards with the shroud maintaining cables and connections as disclosed by Wright with a reasonable expectation of success.
One of ordinary skill in the art would be motivated to modify Fernando, Uchimura, and Edwards as described above to enhance cable management and prevent unintentional user contact or wire disconnection [Wright, cols. 7:29-53, 20:39-63].

Conclusion
The Examiner has cited particular paragraphs in the references as applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to the specific limitations within the individual claim, other passages and figures may apply. It is respectfully requested to the applicant in preparing responses to fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art as disclosed by the Examiner.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LINDA HUYNH whose telephone number is (571)272-5240. The examiner can normally be reached M-F between 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Queler can be reached on (571) 272-4140. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LINDA HUYNH/Examiner, Art Unit 2145